Title: To George Washington from Diego de Gardoqui, 24 July 1789
From: Gardoqui, Diego Maria de
To: Washington, George



The House of Spain in New York 24th July 1789

The Underwritten “Encargado de Negocios” of his Catholic Majesty has the Honor to inform Senõr the President of the United States, that having obtained Permission from the King his Master to go to Spain, to attend for a Time to his domestic Affairs, he has concluded to avail himself of the present Leisure of his Station, by embracing the first good Opportunity that may offer.
He will shortly have the Satisfaction of presenting to Senõr the President his Secretary, on whom will devolve the Charge of such Affairs as may occur during his Absence; being persuaded that his Capacity and Conduct will promote the Continuance of the Harmony which happily subsists between the two Nations.

Diego de Gardoqui.

